IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


ALVENIO CULPEPPER,                      :   No. 123 MAP 2016

                 Appellant              :   Appeal from the Order of the
                                        :   Commonwealth Court dated November
                                        :   21, 2016 at No. 548 MD 2015.
            v.



PENNSYLVANIA DEPARTMENT OF
CORRECTIONS; SCI GRATERFORD,

                 Appellee


                                    ORDER


PER CURIAM                                             DECIDED: June 20, 2017
     AND NOW, this 20th day of June, 2017, the Order of the Commonwealth Court is

AFFIRMED.